--------------------------------------------------------------------------------

Exhibit 10.2

MAKE GOOD ESCROW AGREEMENT

          This Make Good Escrow Agreement (the “Agreement”), dated as of April
14, 2010, is entered into by and among Dragon Acquisition Corporation, a Cayman
Islands company (the “Company”), Access America Investments, LLC, as
representative of the Investors (the “Investor Representative”), Longhai
Holdings Company Limited (the “Make Good Shareholder”) and Collateral Agents,
LLC, a New York limited liability company, with its address at 111 West 57th
Street, Suite 1416, New York, New York 10019 (hereinafter referred to as the
“Escrow Agent”). All capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings assigned them in the
Subscription Agreement, between the Company and each investor signatory thereto
(each, an “Investor” and collectively, the “Investors”), dated April 14, 2010
(the “Subscription Agreement”).

BACKGROUND

          WHEREAS, the Company is selling investment units (“Units”), each Unit
consisting of (i) one (1) of the Company’s 6% Convertible Preference Shares, par
value $0.002112 per share, convertible into one (1) of the Company’s ordinary
shares, par value $0.002112 per share (the “Ordinary Shares”), and (ii) one (1)
warrant to purchase one-half of one of the Ordinary Shares, at a per share
exercise price of $6.00 (or two half-shares for $3.00 each). As an inducement to
the Investors to enter into the Subscription Agreement, the Make Good
Shareholder has agreed to place the Escrow Shares (as defined below) into escrow
for the benefit of the Investors in the event the Company fails to satisfy the
Performance Thresholds (as defined below). Pursuant to the terms of the
Offering, the Company, the Make Good Shareholder and the Investor Representative
have agreed to establish an escrow account (the “Escrow Account”) on the terms
and conditions set forth in this Agreement and the Escrow Agent has agreed to
act as escrow agent pursuant to the terms and conditions of this Agreement; and

          WHEREAS, such Offering is in connection with the combination (the
“Combination”) of Leewell Investment Group Limited (“Leewell”) and Dragon
Acquisition Corporation, a company incorporated under the laws of the Cayman
Islands (“Dragon”). The closing of the Combination is conditioned upon all of
the conditions of the Offering being met, and the Offering is conditioned upon
the closing of the Combination (the “Closing”). Leewell owns 100% of the issued
and outstanding capital stock of Qingdao Oumei Real Estate Development Co., Ltd.
(“Qingdao Oumei”), a company incorporated under the laws of the People’s
Republic of China (“China” or the “PRC”). Pursuant to the Combination, Leewell
and Qingdao Oumei will become wholly-owned subsidiaries of Dragon.

AGREEMENT

          NOW, THEREFORE, in consideration of the mutual promises of the parties
and the terms and conditions hereof, the parties hereby agree as follows:

          1.        Appointment of Investor Representative. The Investors hereby
appoint the Investor Representative to act on their collective behalf with
respect to all matters within the scope of this Agreement, and the Investor
Representative hereby accepts such appointment. All decisions of the Investor
Representative with respect to the subject matter of this Agreement shall be
binding on the Investors absent fraud or willful misconduct.

          2.        Appointment of Escrow Agent. The Investor Representative,
the Make Good Shareholder and the Company hereby appoint Escrow Agent as escrow
agent to act in accordance with the terms and conditions set forth in this
Agreement, and the Escrow Agent hereby accepts such appointment and agrees to
establish the Escrow Account on the terms and subject to the conditions
hereinafter set forth.

--------------------------------------------------------------------------------

          3.        Establishment of Escrow. Within three (3) trading days
following the Closing, the Make Good Shareholder shall deliver to the Escrow
Agent stock certificates evidencing in aggregate 7,500,000 Ordinary Shares,
which shares shall be issued to the Make Good Shareholder upon completion of the
Combination (collectively, the “Escrow Shares”) along with stock powers executed
in blank, signature medallion guaranteed or in other form and substance
acceptable for transfer, to be held in escrow pursuant to the terms and
conditions of this Agreement. Notwithstanding the foregoing transfer, the Make
Good Shareholder shall have the right to vote the Escrow Shares until such time
as they are eligible for transfer to the Investors pursuant to the terms of this
Agreement. The Make Good Shareholder hereby irrevocably agrees that, other than
in accordance with this Make Good Escrow Agreement, the Make Good Shareholder
will not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
or announce the offering of any of the Escrow Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive
Escrow Shares). The Escrow Agent shall notify the Investor Representative when
the Escrow Shares have been deposited with the Escrow Agent.

          4.        Representations of the Make Good Shareholder. The Make Good
Shareholder (as to its Escrow Shares) hereby represents and warrants to the
Investors and the Investor Representative as follows:

                      4.1      The Escrow Shares are validly issued, fully paid
and nonassessable shares of the Company. The Make Good Shareholder is the record
and beneficial owner of the Escrow Shares and has good title to the Escrow
Shares, free and clear of all pledges, liens, claims and encumbrances, except
encumbrances created by this Agreement and the Lock-Up Agreement entered into
with the Make Good Shareholder. There are no restrictions on the ability of the
Make Good Shareholder to transfer the Escrow Shares to the Investors, except as
stated herein. There are no restrictions on the ability of the Make Good
Shareholder to enter into this Agreement other than transfer restrictions under
applicable federal and state securities laws. Upon any delivery of Escrow Shares
to the Investor Representative or the Investors hereunder, the Investor
Representative or Investors will acquire good and valid title to the Escrow
Shares, free and clear of any pledges, liens, claims and encumbrances. The
performance of this Agreement and compliance with the provisions hereof will not
violate any provision of any applicable law and will not conflict with or result
in any breach of any of the terms, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon, any of the properties or assets of the Make Good Shareholder
pursuant to the terms of the certificate of incorporation or Memorandum and
Articles of Association of the Company or any indenture, mortgage, deed of trust
or other agreement or instrument binding upon the Make Good Shareholder or
affecting the Escrow Shares. No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby by the Make Good
Shareholder.

                      4.2      The Make Good Shareholder has carefully
considered and understands its obligations and rights in connection with this
Agreement and the transactions pursuant to which this Agreement is a part, and
in furtherance thereof (x) have consulted with legal and other advisors with
respect thereto and (y) hereby forever waive and agree that the Make Good
Shareholder may not asset any equitable defenses in any proceeding involving the
Escrow Shares.

          5.        Disbursement of Escrow Shares.

                      5.1      For purposes of this Agreement, “After Tax Net
Income” means net income as defined under United States generally accepted
accounting principles (“GAAP”), consistently applied, for the Company, except
that the Company’s After Tax Net Income shall be increased by any non-cash
charges incurred as a result of the Offering (due to non-cash amortization on
warrants and loss from change in fair value of the Warrants charged to the
Company’s results of operation, if any, and if and to the extent previously
subtracted in the calculation of After Tax Net Income in accordance with GAAP).
The Company’s After Tax Net Income for the fiscal year ending December 31, 2010
(“FY10”) and the fiscal year ending December 31, 2011 (“FY11”) shall also be
increased by any cash and non-cash charges related to the Share Exchange
Agreement dated April 14, 2010, by and among Dragon, Leewell, the sole
shareholder of Leewell and such shareholder’s sole shareholder, and this
Offering, including but not limited to the following: attorney’s fees,
professional fees, consulting fees, EDGAR filing fees, auditing fees and any
liquidated damages pursuant to Section 8.1 of the Subscription Agreement.
Notwithstanding the foregoing or anything else to the contrary herein, for
purposes of determining whether or not any of the Performance Thresholds (as
defined below) have been met, the release of any of the Escrow Shares to the
Make Good Shareholder as a result of the operation of this Section 5 and any
related expense recorded under GAAP, shall not be deemed to be an expense,
charge, or any other deduction from revenues even though GAAP may require
contrary treatment or the annual report for the respective fiscal years filed
with the Securities and Exchange Commission by the Company may report otherwise.
For purposes hereof, “Earnings Per Share” shall mean the Company’s After Tax Net
Income (for the relevant fiscal year) divided by the weighted average number of
Ordinary Shares of the Company outstanding at the end of the calculation period,
adjusted for any stock splits, stock combinations, stock dividends or similar
transactions, and for shares issued in any offerings or pursuant to the exercise
of any warrants, options, or other securities issued by the Company during or
prior to the calculation period and calculated on a fully diluted basis.

-2-

--------------------------------------------------------------------------------

                      5.2      The Company has established the following
financial performance thresholds (each a “Performance Threshold” and
collectively, the “Performance Thresholds”): (i) $40,000,000 of After Tax Net
Income for FY10 (the “FY10 ATNI Threshold”) and $1.13 Earnings Per Share for
FY10 (the “2010 EPS”), and (ii) $60,000,000 of After Tax Net Income (the “FY11
ATNI Threshold”) and $1.70 Earnings Per Share for FY11 (the “2011 EPS”). The
FY10 ATNI Threshold and FY11 ATNI Threshold are each referred to as an “ATNI
Threshold” and the 2010 EPS and the 2011 EPS are each referred to as an “EPS
Threshold.” The Company will provide the Investor Representative with its
audited financial statements for FY10 and FY11, prepared in accordance with US
GAAP, on or before June 30, 2010 and April 30, 2011, respectively (each, a “Due
Date”).

                      5.3      If for any one of FY10 or FY11 the Company
achieves less than 90% of the applicable ANTI Threshold or EPS Threshold,
respectively, then the applicable Performance Threshold will be deemed not to
have been achieved and an amount of Escrow Shares equal to the product of (A)
the percentage difference between the applicable Performance Threshold and
actual performance (if both applicable Performance Thresholds have not been
achieved, then the applicable Performance Threshold yielding the greater
difference from actual performance shall be used) times (B) the total number of
Escrow Shares, shall be forfeited by the Make Good Shareholder and delivered by
the Escrow Agent to the Investors (pro rata based on the number of Units
purchased by each Investor in the Offering as shown on Exhibit A) in accordance
with the procedure set forth in this Section 5.

                      5.4      Within five (5) days of the applicable Due Date,
the Investor Representative shall determine if the respective Performance
Thresholds have been met (each a “Performance Threshold Determination”). Within
five (5) days of the Performance Threshold Determination, the Investor
Representative shall notify in writing the Make Good Shareholder and the Company
of its determination.

                      5.5      If a Performance Threshold has not been met
(“Negative Threshold Determination”), then within five (5) days of such Negative
Threshold Determination, the Investor Representative shall provide written
instructions to the Escrow Agent (“Instruction letter”), with copies to the
Company and the Make Good Shareholder, instructing the Escrow Agent to transfer
the applicable portion of Escrow Shares in accordance with the instructions set
forth in the Instruction Letter. Within ten (10) business days following actual
receipt of the Instruction Letter, the Escrow Agent shall make such delivery to
the Investors if no objection is received from the Make Good Shareholder and
provided that it has received such certificates from the Company’s transfer
agent, evidencing the Investor’s pro rata portion of the Escrow Shares. If any
Escrow Shares are distributed to Investors resulting from the Company not
attaining either the FY10 ATNI Threshold or the 2010 EPS, the Make Good
Shareholder will place an additional amount of Ordinary Shares into the Escrow
Account so that the Escrow Shares total 7,500,000 shares.

-3-

--------------------------------------------------------------------------------

                      5.6      If any Escrow Shares remain in the Escrow Account
after the Investor Representative has had the opportunity to evaluate whether or
not the Company has attained the FY11 ATNI Threshold or the 2011 EPS, then all
of the Escrow Shares remaining in the Escrow Account shall be delivered to the
Make Good Shareholder, and the Investor Representative shall provide written
instructions to the Escrow Agent instructing the Escrow Agent to deliver the
Escrow Shares back to the Make Good Shareholder within ten (10) business days
following delivery of the financial statements for FY11 to the Investor
Representative.

                      5.7      In the event that any Escrow Shares are to be
delivered to the Investors pursuant to this Section 5, the Make Good Shareholder
and the Company shall use its best efforts to promptly cause the Escrow Shares
to be delivered to the Investors, including causing its transfer agent
(including the Escrow Agent) promptly to issue the certificates in the names of
the Investors and causing its securities counsel to provide any written
instruction required by its transfer agent or the Escrow Agent in a timely
manner so that the issuances and delivery contemplated above can be achieved
within ten (10) business days following delivery of the applicable financial
statements to the Investor Representative.

                      The Escrow Agent shall not take any action which could
impair Investors’ rights in the Escrow Shares. The Escrow Agent shall not sell,
transfer, assign or otherwise dispose of (by operation of law or otherwise) or
grant any option with respect to any Escrow Shares prior to the termination of
this Agreement.

                      5.8      Notwithstanding anything to the contrary herein,
those Investors that became holders of Ordinary Shares pursuant to the Offering
shall be entitled to their pro rata portion of the Escrow Shares at the time of
any distribution of Escrow Shares, regardless of whether they have subsequently
transferred their Ordinary Shares; provided, however, if an Investor has entered
into a written agreement evidencing such Investor’s transfer and assignment of
all its rights and obligations under this Agreement, and has provided written
notice to the Company, Investor Representative, and the Escrow Agent of such
transfer in accordance with Section 12 below (a “Notice of Transfer”), then in
the event that any Escrow Shares are to be delivered to the Investors in
accordance with this Section 5, the Company shall direct its transfer agent to
issue the certificates in the names of the transferee(s) and the Escrow Shares
shall be delivered by the Escrow Agent to the transferee(s) as set forth in the
Investor’s Notice of Transfer.

          6.        Duration. This Agreement shall terminate on the distribution
of all the Escrow Shares in accordance with Section 5 above.

          7.        Interpleader. Should any controversy arise among the parties
hereto with respect to this Agreement or with respect to the right to receive
the Escrow Shares, the Escrow Agent shall have the right to consult counsel
and/or to institute an appropriate interpleader action to determine the rights
of the parties. The Escrow Agent is also hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing Escrow Agent. If the Escrow Agent is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date. Any interpleader
action instituted in accordance with this Section 7 shall be filed in any court
of competent jurisdiction in New York, New York, and the Escrow Shares in
dispute shall be deposited with the court and in such event Escrow Agent shall
be relieved of and discharged from any and all obligations and liabilities under
and pursuant to this Agreement with respect to the Escrow Shares.

-4-

--------------------------------------------------------------------------------

          8.        Exculpation and Indemnification of Escrow Agent.

                      8.1      The Escrow Agent acts under this Agreement as a
depositary only and is not responsible or liable in any manner whatsoever for
the sufficiency, correctness, genuineness or validity of the subject matter of
the escrow, or any part thereof, or for the form or execution of any notice
given by any other party hereunder, or for the identity or authority of any
person executing any such notice. The Escrow Agent will have no duties or
responsibilities other than those expressly set forth herein. The Escrow Agent
will be under no liability to anyone by reason of any failure on the part of any
party hereto (other than the Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person’s or entity’s obligations
hereunder or under any such document. Except for this Agreement and instructions
to the Escrow Agent pursuant to the terms of this Agreement, the Escrow Agent
will not be obligated to recognize any agreement between or among any or all of
the persons or entities referred to herein, notwithstanding its knowledge
thereof. The Escrow Agent shall not be required to expend or risk any of its own
funds or otherwise incur any liability, financial or otherwise, in the
performance of any of its duties hereunder.

                      8.2      The Escrow Agent will not be liable for any
action taken or omitted by it, or any action suffered by it to be taken or
omitted, in good faith and in the exercise of its own best judgment, and may
rely conclusively on, and will be protected in acting upon, any order, notice,
demand, certificate, or opinion or advice of counsel (including counsel chosen
by the Escrow Agent), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by Escrow Agent to be genuine
and to be signed or presented by the proper person or persons. The duties and
responsibilities of the Escrow Agent hereunder shall be determined solely by the
express provisions of this Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of New York upon fiduciaries.

                      8.3      The Company and the Make Good Shareholder,
jointly and severally, hereby indemnify and hold harmless, the Escrow Agent by
from and against any expenses, including reasonable attorneys’ fees and
disbursements, damages or losses suffered by the Escrow Agent in connection with
any claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Agreement or the services of Escrow Agent hereunder; except,
that if the Escrow Agent is guilty of willful misconduct, fraud or gross
negligence under this Agreement, then the Escrow Agent will bear all losses,
damages and expenses arising as a result of such willful misconduct, fraud or
gross negligence. Promptly after the receipt by the Escrow Agent of notice of
any such demand or claim or the commencement of any action, suit or proceeding
relating to such demand or claim, the Escrow Agent will notify the other parties
hereto in writing. For the purposes hereof, the terms “expense” and “loss” will
include all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys’ fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8.3 shall survive the
termination of this Agreement.

                      8.4      If at any time the Escrow Agent is served with
any judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects the Escrow Shares
(including but not limited to orders of attachment or garnishment or other forms
of levies or injunctions or stays relating to the transfer of the Escrow Shares
) (an “Order”), the Escrow Agent is authorized to comply therewith in any manner
it or legal counsel of its own choosing deems appropriate, provided, that the
Escrow Agent shall immediately provide notice to the Company, the Placement
Agent, and the Investor Representative of such Order, and, to the extent
permitted under the Order, shall defer compliance with the Order until the
Company, the Placement Agent, and the Investor Representative have had an
opportunity to dispute, appeal, or otherwise challenge such Order. If the Escrow
Agent complies with any such Order after complying with all other requirements
under this Section 8.4, Escrow Agent shall not be liable to any of the parties
hereto or to any other person or entity even though such Order may be
subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

-5-

--------------------------------------------------------------------------------

                      8.5      The Escrow Agent shall not incur any liability
for not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Escrow Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility), except to the extent that it failed to act reasonably
to avoid or restrict the effect of any such occurrence on its duties,
obligations, and responsibilities hereunder.

                      8.6      The Escrow Agent shall not be called upon to
advise any party as to the wisdom in selling or retaining or taking or
refraining from any action with respect to any securities or other property
deposited hereunder.

                      8.7      When the Escrow Agent acts on any information,
instructions, communications (including, but not limited to, communications with
respect to the delivery of securities or the wire transfer of funds) sent by
telex, facsimile, email or other form of electronic or data transmission, the
Escrow Agent, absent gross negligence, shall not be responsible or liable in the
event such communication is not an authorized or authentic communication
(whether due to fraud, distortion or otherwise). In the event of any ambiguity
or uncertainty hereunder or in any notice, instruction or other communication
received by the Escrow Agent hereunder, the Escrow Agent may, in its sole
discretion, refrain from taking any action other than to retain possession of
the Escrow Shares, unless the Escrow Agent receives written instructions, signed
by the Investor Representative and Make Good Shareholder which eliminates such
ambiguity or uncertainty.

                      8.8      The Escrow Agent does not have any interest in
the Escrow Shares deposited hereunder but is serving as escrow holder only and
having only possession thereof. The Company shall pay or reimburse the Escrow
Agent upon request for any transfer taxes or other taxes relating to the Escrow
Shares that are incurred and are required to be incurred pursuant to the terms
and provisions of this Agreement and shall indemnify and hold harmless the
Escrow Agent from any amounts that it is obligated to pay in the way of such
taxes. Any payments of income from this Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. The
Company will provide the Escrow Agent with appropriate W-9 forms for tax
identification number certifications, or W-8 forms for non-resident alien
certifications. It is understood that the Escrow Agent shall only be responsible
for income reporting with respect to income earned on the Escrow Shares and will
not be responsible for any other reporting. This paragraph shall survive
notwithstanding any termination of this Agreement or the resignation or removal
of the Escrow Agent.

                      8.9      Escrow Agent may generally engage in any kind of
business with the Company, the Investor Representative, the Make Good
Shareholder or any participant in the Offering or any subsidiary or affiliate
thereof as if it had not entered into this Agreement or any other agreement with
them. Escrow Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) may now or hereafter be engaged in one or
more transactions with the Company, the Investor Representative, the Make Good
Shareholder or any participant in the Offering or any subsidiary or affiliate
thereof or may act as trustee, agent or representative of either the foregoing
parties or otherwise be engaged in other transactions with such parties
(collectively, the “Other Activities”). Without limiting the foregoing, Escrow
Agent and its affiliates and their officers, directors, employees, and agents
(including legal counsel) shall not be responsible to account to the Company,
the Investor Representative, the Make Good Shareholder or any participant in the
Offering or any subsidiary or affiliate thereof for such Other Activities.

-6-

--------------------------------------------------------------------------------

          9.        Fees and Expenses. The Escrow Agent shall be entitled to
payment of the following fees for the services rendered hereunder:

                      9.1      Documentation Fee. The Company shall pay a $2,500
documentation fee to the Escrow Agent on the Closing Date.

                      9.2      Delivery Fee. The Company shall pay a fee of $500
to the Escrow Agent each time during the term of the Agreement in which the
Escrow Agent delivers any of the Escrow Shares.

In addition, the Company agrees to pay the Escrow Agent’s costs and expenses
including reasonable attorney’s fees in the event of any dispute or litigation
threatened or commenced which requires the Escrow Agent in its opinion to refer
such matter to its attorneys and all wire fees, packaging and postal fees and
expenses (including FedEx). Escrow Agent will incur no liability for any delay
reasonably required to obtain such advice of counsel.

          10.      Resignation of Escrow Agent. At any time, upon ten (10) days’
written notice to the Company, Investor Representative and the Make Good
Shareholder, the Escrow Agent may resign and be discharged from its duties as
escrow agent hereunder. As soon as practicable after its resignation, the Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
the Escrow Agent, the Company shall have failed to appoint a successor escrow
agent, the Escrow Agent may interplead the Escrow Shares into the registry of
any court having jurisdiction.

          11.      Records. The Escrow Agent shall maintain accurate records of
all transactions hereunder. Promptly after the termination of this Agreement or
as may reasonably be requested by the parties hereto from time to time before
such termination, the Escrow Agent shall provide the parties hereto, as the case
may be, with a complete copy of such records, certified by the Escrow Agent to
be a complete and accurate account of all such transactions. The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.

          12.      Notice. All notices, communications and instructions required
or desired to be given under this Agreement must be in writing and shall be
deemed to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:

                      If to Escrow Agent:

Collateral Agents, LLC
111 West 57th Street, Suite 1416
New York, NY 10019
Attn: General Counsel
Fax: (212) 245-9101

-7-

--------------------------------------------------------------------------------

                 If to the Company or the Make Good Shareholder:

Dragon Acquisition Corporation
Shandong Motorway Building
29 Miaoling Road
Qingdao 266000
People’s Republic of China

                 With copies to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street NW
Washington, D.C. 20037
Facsimile: 202.663.8007
Attn.: Louis A. Bevilacqua, Esq.

                 If to the Investor Representative:

Access America Investments, LLC
11200 Westheimer Rd., Suite 508
Houston, Texas 77042
Attention: Christopher Efird, President

or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

          13.      Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

          14.      Assignment and Modification. This Agreement and the rights
and obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of Investors holding a majority of the Units
issued at Closing under the Subscription Agreement. This Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent only with the prior consent of the Company and the Investor
Representative. This Agreement and the rights and obligations hereunder of the
Make Good Shareholder may not be assigned by the Make Good Shareholder. Subject
to the requirements under federal and state securities laws, an Investor may
assign its rights under this Agreement without any consent from any other party.
This Agreement may not be changed orally or modified, amended or supplemented
without an express written agreement executed by the Escrow Agent, the Company,
the Make Good Shareholder and the Investor Representative (upon consent of the
Investors holding a majority of the Units issued at Closing under the
Subscription Agreement. This Agreement is binding upon and intended to be for
the sole benefit of the parties hereto and their respective successors, heirs
and permitted assigns, and none of the provisions of this Agreement are intended
to be, nor shall they be construed to be, for the benefit of any third person.
No portion of the Escrow Shares shall be subject to interference or control by
any creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement.

          15.      Applicable Law. This Agreement shall be governed by and
construed with the laws of the State of New York applicable to contracts made
and to be performed therein. Any litigation concerning the subject matter of
this Agreement shall be exclusively prosecuted in the state or federal courts
located in New York, New York, and all parties consent to the excusive
jurisdiction and venue of those courts.

-8-

--------------------------------------------------------------------------------

          16.      Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

          17.      Merger or Consolidation. Any corporation or association into
which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

          18.      Attorneys’ Fees. If any action at law or in equity, including
an action for declaratory relief, is brought to enforce or interpret the
provisions of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

[Signature Page Follows]

-9-

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the day and year first above written.

  ESCROW AGENT:         COLLATERAL AGENTS, LLC               By: /s/ Seth
Fishman     Name: Seth Fishman     Title: President         COMPANY:        
DRAGON ACQUISITION CORPORATION               By: /s/ Yang Chen     Name: Yang
Chen     Title: Chief Financial Officer         INVESTOR REPRESENTATIVE:        
ACCESS AMERICA INVESTMENTS, LLC               By: /s/ Christopher Efird    
Name: Christopher Efird     Title: President         MAKE GOOD SHAREHOLDER:    
    LONGHAI HOLDINGS COMPANY LIMITED               By: /s/ Antoine Cheng    
Name: Antoine Cheng     Title: Director

[Signature Page to Make Good Escrow Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

INVESTORS


Investor’s Legal Name Investment
Amount Number of
Units Access America Fund, LP $1,500,000 375,000 Taylor International Fund, Ltd.
$1,500,000 375,000 Hua-Mei 21st Century Partners, LP $1,900,000 475,000
Guerrilla Partners, LP $1,100,000 275,000 Jayhawk Private Equity Fund II, L.P.
$3,000,000 750,000 Straus Partners, L.P. $500,000 125,000 New York Liberty Fund
LLC $200,000 50,000 Trillion Growth China LP $500,000 125,000 Paragon Capital LP
$300,000 75,000 Equity Trust Company Custodian FBO Thomas G. Berlin IRA $250,000
62,500 DNST Properties, LLC $200,000 50,000 Dr. Deborah Tekdogan $10,400 2,600
Mary Beth Shea $52,000 13,000 Thomas E. Nolan Living Trust $20,800 5,200 Robert
C. Stendel $15,600 3,900 J&S Spitzer Family LLC $50,000 12,500 TOTALS
$11,098,800 2,774,700


--------------------------------------------------------------------------------